Case 1:21-cv-01358-GBD Document 40 Filed 08/17/24 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DIGNO QUITUISACA TAPIA, individually and on:
behalf of others similarly situated,

 

Plaintiff,
-against- : ORDER

NATIONS ROOF EAST, LLC (D/B/A NATIONS. : 21 Civ. 1358 (GBD)
ROOF EAST LLC), NATIONS ROOF OF NEW

YORK, LLC (D/B/A NATIONS ROOF EAST

LLC), PATRICIA DONOHUE , MICHAEL

JOHANNES , SAL DOE , JOSE DOE , ANDY

DOE , MATA DOE , and DAVID DOE,

Defendants.

GEORGE B. DANIELS, District Judge:

The initial conference is adjourned from August 25, 2021 to October 6, 2021 at 9:30 a.m.

Dated: August 17, 2021
New York, New York

SO ORDERED.

     

B. DANIELS
UNITEDSTATES DISTRICT JUDGE

 
